DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In claim 20 it is unclear if the “wearable” is meant to be the same element as the “secured object” recited in claim 16. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1,5,8,10,15,16,17 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Schuft et al.(US11363895).
[claim 1] Schuft teaches a security apparatus configured to secure a secured object on a surface for displaying the secured object, the security apparatus comprising: a support surface(510) configured to support the secured object; a first arm assembly(100) comprising first arms(vertical portions of 120) and a first top cap(upper horizontal portion of 120) connected between the first arms, the first arm assembly configured to move between an open position(arms extended) where the secured object may be positioned on or removed from the support surface, and a closed position(arms retracted) where the first top cap secures the secured object on the support surface; a second arm assembly(200) comprising second arms(vertical portions of 220) and a second top cap(upper horizontal portion of 220) connected between the second arms, the second arm assembly configured to move between an open position(arms extended) where the secured object may be positioned on or removed from the support surface, and a closed position(arms retracted) where the second top cap secures the secured object on the support surface; and a mechanical drivetrain(700) configured to actuate the first and second arm assemblies between their open and closed positions, the mechanical drivetrain comprising an actuator(arm assemblies 100,200, “With the product in place, a first pushing force can be applied to the bracket arm 100 or bracket arm 200 to retract bracket arms 100 and 200 to snugly fit the first dimension of the subject product” C6 L67- C7 L4) configured to actuate the mechanical drivetrain.
[claim 5] further comprising: a housing(500,600) to which the support surface is attached, the first arms and second arms extending through the support surface into the housing(as seen in figure 1), ends of the first arms and second arms within an interior of the housing being rotatably coupled to the mechanical drivetrain(as seen in figure 3, ends of first and second arms(100,200) are rotatably coupled relative gear 700 of the mechanical drivetrain).
[claim 8] further comprising: a housing(500,600) to which the support surface is attached, the first arms and second arms extending through the support surface into the housing(as seen in figure 1), ends of the first arms and second arms within an interior of the housing being rotatably coupled to the mechanical drivetrain(as seen in figure 3, ends of first and second arms(100,200) are rotatably coupled relative gear 700 of the mechanical drivetrain) and a housing base(600) fixedly mounted within the housing. 
[claim 10] Schuft teaches a security apparatus configured to secure a secured object on a surface for displaying the secured object, the security apparatus comprising: a housing(500,600); a support surface(510) affixed to the housing and configured to support the secured object; and first and second arm assemblies(100,200) configured to move between an open position(arms extended) where the secured object may be placed on or removed from the support surface, and a closed position(arms retracted) where the first and second arm assemblies lock the secured object on the support surface.
	[claim 15] wherein: the first and second arm assemblies each include first and second arms(vertical portions of 120 and 220), and a top cap(upper horizontal portion of 120 and 220) affixed to ends of the first and second arms.
	[claim 16] Schuft teaches a security apparatus configured to secure a secured object to a surface for displaying the secured object, the security apparatus comprising: a housing(500,600); a support surface(510) affixed to the housing and configured to support the secured object; first and second arm assemblies(100,200) configured to move between an open position(arms extended) where the secured object may be placed on or removed from the support surface, and a closed position(arms retracted) where the first and second arm assemblies lock the secured object on the support surface; and a mechanical drivetrain(700) configured to move along a central axis of the housing, the arm assemblies coupled to the mechanical drivetrain such that movement of the mechanical drivetrain along the central axis moves the arm assemblies between their open and closed positions, the mechanical drivetrain comprising an actuator for actuating the mechanical drivetrain to move along the central axis (arm assemblies 100,200, “With the product in place, a first pushing force can be applied to the bracket arm 100 or bracket arm 200 to retract bracket arms 100 and 200 to snugly fit the first dimension of the subject product” C6 L67- C7 L4).
	[claim 17] further comprising: fasteners(1102,1106,1104) for securing the security apparatus to the surface. 
	[claim 20] wherein the security apparatus is configured to secure a wearable to the support surface(C1 L22). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Schuft et al. as applied to claims 1,8 and 10 above and further in view of Horvath(US2021/0270410).
	Schuft teaches a security apparatus as detailed above, with fasteners(1102,1104,1106) for securing the security apparatus to a surface(see fig 11). Schuft however does not teach that the fasteners are in the housing base and positioned so as to be accessible from an underside of the surface when the security apparatus is mounted on the surface. 
	Horvath teaches a similar security mounting apparatus, which utilizes fasteners(244) received in a housing base(208) to be accessible from an underside of a surface when the security apparatus is mounted on the surface, thereby preventing the fasteners from being accessed from the upper side of the mounting surface. It would have been obvious to one of ordinary skill in the art as of the effective filing date to use the fasteners of Horvath with the security apparatus of Schuft, as this would allow the security apparatus to be secured to the mounting surface, while preventing the fasteners from being accessed from the upper side of the mounting surface, thereby preventing unauthorized removal of the security apparatus. 

Allowable Subject Matter
Claims 2-4,6,7,12-14,18 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. With regards to claims 2,12-14 and 18, the prior art does not teach a security apparatus as claimed with an actuator positioned so as to be accessible from an underside surface when the security apparatus is mounted to the surface. With regards to claims 3,4,6,7,12,13,14 and 19, the prior art does not teach a mechanical drivetrain structured and arranged as in the claims. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US11412865, US11346136, US20210238892, US10920922, US11408551, US10808430, US10448759, US9194532 all teach similar security mounting apparatuses.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY H DUCKWORTH whose telephone number is (571)272-2304. The examiner can normally be reached M-F 9:30-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 5712724979. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADLEY DUCKWORTH/
Primary Examiner, Art Unit 3632